Title: From Thomas Jefferson to Henry Dearborn, 14 October 1808
From: Jefferson, Thomas
To: Dearborn, Henry,Dearborn, Dorcas Osgood Marble,Wingate, Joshua


                        
                            
                        Friday Oct. 14th. 08
                     
                        
                        Th: Jefferson requests the favor of Genl: & Mrs. Dearborn & Mr. Wingate to dine with him on Monday the 17th: at half after three, 
                        
                            
                        
                    
                     The favor of an answer is asked.
                  
               